DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 3, 8, 10, 15, and 17 were amended in an amendment submitted in conjunction with a Request for Continued Examination (RCE) filed on February 1, 2021.
Claims 1-21 are pending and are rejected under 35 U.S.C. § 103.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.




Claims 1-3, 5-10, 12-17, and 19-21
Claims 1-3, 5-10, 12-17, and 19-21 are rejected under 35 U.S.C. § 103 as being unpatentable over Krinke (U.S. Patent No. 10,216,583) in view of McInerney et al. (U.S. Patent No. 8,745,523) in further view of Okada et al. (U.S. Patent Publication No. 2005/0149577).

Claim 1
Regarding claim 1, Krinke discloses:
A computer-implemented method to recover a virtual machine (VM), the method comprising: 
in response to a request to revert the VM to a previously backed up consistent state, determining whether there are one or more existing consistent states on the VM (Krinke: Figure 3; Col. 7, Lines 35-36 (identify a request to back up an information asset) and 55-59 (information asset may be a virtual machine); Col. 9, Lines 35-46 (discovery module may discover, in response to the request, a plurality of snapshots taken at the cloud-based platform, where at least some of the plurality of snapshots store data underlying the information asset but do not provide a consistent image of the information asset)); 
in response to determining that there are one or more existing consistent states on the VM, initiating a consolidation or deletion of the one or more existing consistent states on the VM based on a selection to consolidate or to delete, respectively, the one or more existing consistent states (Krinke: Figure 3; Col. 10, Line 61 to Col. 11, Line 6 (Determination module determines snapshot subset provides data sufficient to produce consistent image of information asset.  This corresponds to the consolidation of consistent states in the claim.); Col. 15, Lines 15-17 (delete unneeded snapshots according to retention policies defined by the user)), 
Determination module determines snapshot subset provides data sufficient to produce consistent image of information asset by attempting to recover consistent image of information asset from snapshot subset); Col. 11, Line 63 to Col. 12, Line 6 (Determination module determines attempt to recover a consistent image of the information asset from the snapshot subset was successful and that, therefore, the snapshot subset provides data sufficient to produce a consistent image of the information asset.)).

Krinke teaches handling a request to “back up” an information asset (which may be a virtual machine) by attempting to recover a consistent image of the information asset (virtual machine) from a snapshot subset, but does not explicitly teach handling a request to “revert” a virtual machine to a previously backed up consistent state.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that the “back up” request taught by Krinke is equivalent to a request to revert a virtual machine to a prior consistent state because the determination of a subset of snapshots to create a consistent state and the subsequent attempt to recover the virtual machine to that consistent state results in a reversion of the virtual machine to a prior consistent state defined by the identified subset of snapshots.  The subset of snapshots used to create a consistent state to be recovered corresponds to the consolidation of consistent states in the claim.
Krinke teaches that the system described may represent portions of a cloud-computing or network-based environment providing various services that may be accessible through a web browser or other remote interface and that various functions described may be provided through a remote desktop environment  or any other cloud-based environment (Krinke: Col. 15, Lines 42-51).  Krinke further teaches that the backup management process may query the IaaS provider for snapshots of specific objects as defined by a user (Krinke: Col. 15, Lines 1-6).  However, Krinke does not explicitly teach prompting a user with selectable options as described in the claim.  
McInerney teaches a method for storing and restoring data which “includes displaying a current view, initiating a history view, the history view including two or more visual representations of corresponding earlier versions of the current view, identifying a selection of an item in a visual representation, receiving an input to delete the selected item, and deleting each instance of the selected item in the history view” (McInerney: Col. 1, Lines 45-53).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize an interface similar to that taught by McInerney in conjunction with the virtual machine recovery techniques taught by Krinke.  One of ordinary skill in the art would be motivated to apply the teachings of McInerney to provide a user interface for identifying and handling existing data objects (such as snapshots) in conjunction with the virtual machine recovery techniques taught by Krinke in order to ensure that all snapshots are accounted for and are deleted if not needed.  
Although McInerney teaches prompting the user for confirmation of deletion or addition of items, McInerney does not explicitly teach prompting the user with multiple selectable options as described in the claim.  Okada teaches a backup process which includes prompting the user with “ADD” and “DELETE” buttons to provide options for adding and deleting backup tapes (Okada: Figure 7; ¶ [0074]).  The prompt taught by Okada presents the choice of multiple actions which can be performed.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a prompt interface similar to that taught by Okada in conjunction with the virtual machine recovery techniques taught by Krinke in view of McInerney in order to provide flexibility for the user to select data objects (such as snapshot subsets) to be added or deleted during the recovery/backup process.  In addition, user prompts which present one or more selectable options to a user are commonly used with graphical user interfaces and would be known to one of ordinary skill in the art.
Further regarding claim 1, Krinke in view of McInerney and Okada discloses: 
prompting a user with selectable options including a first option to consolidate the one or more existing consistent states and a second option to delete the one or more existing consistent states (McInerney: Col. 1, Lines 45-53; Okada: Figure 7; ¶ [0074]).

Claim 2
Regarding claim 2, Krinke in view of McInerney and Okada discloses:
The method of claim 1, wherein determining whether there are one or more existing consistent states on the VM comprises: 
sending a request to a virtual machine monitor (VMM) that manages the VM to check whether there are one or more existing consistent states on the VM, receiving a response from the VMM indicating whether there are one or more existing consistent states on the VM, and determining whether there are one or more existing consistent states on the VM based on the identify a request to back up an information asset) and 55-59 (information asset may be a virtual machine); Col. 9, Lines 35-46 (discovery module may discover, in response to the request, a plurality of snapshots taken at the cloud-based platform, where at least some of the plurality of snapshots store data underlying the information asset but do not provide a consistent image of the information asset); Col. 16, Lines 5-8 (the term “virtual machine” generally refers to any operating system environment that is abstracted from computing hardware by a virtual machine manager (e.g., a hypervisor))). 

Krinke teaches that the term “virtual machine” refers to an environment that includes a virtual machine manager (also commonly referred to as a hypervisor or virtual machine monitor in the industry) which abstracts any operating system environment from computing hardware.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that the “discovery module” taught by Krinke would necessarily need to communicate with a virtual machine manager due to that abstraction in order to determine whether any snapshots are associated with a particular virtual machine environment.  

Claim 3
Regarding claim 3, Krinke in view of McInerney and Okada discloses:
The method of claim 1, further comprising: 
prior to initiating the consolidation or deletion of the one or more existing consistent states, receiving a selected option from the user to consolidate or to delete the one or more existing consistent states (McInerney: Col. 1, Lines 45-53).


Claims 5-7
Regarding claim 5, Krinke in view of McInerney and Okada discloses:
system receives delete command based on user selection; When combined with the teachings of Krinke, this would result in a delete command being sent to a virtual machine manager to delete certain snapshots)), and 
initiating the recovery operation to revert the VM to the previously backed up consistent state comprises sending a second command to trigger the recovery operation on the VM (Krinke: Figure 3; Col. 10, Line 61 to Col. 11, Line 6 and Col. 11, Line 63 to Col. 12, Line 6 (initiation of recovery by determination module); McInerney: Col. 11, Line 66 to Col. 12, Line 16 (system receives delete command based on user selection; When combined with the teachings of Krinke, it would be obvious to one of ordinary skill in the art that that other types of commands, such as a recovery command, can be sent to the virtual machine manager)). 

Regarding claim 6, Krinke in view of McInerney and Okada discloses:
The method of claim 1, further comprising: in response to determining that there is no existing consistent state on the VM, initiating the recovery operation to revert the VM to the previously backed up consistent state (Krinke: Col. 15, Lines 1-21 (Based on a backup or data protection policy, the backup management process may query the IaaS provider for snapshots and attempt recovery.)). 

Regarding claim 7, Krinke in view of McInerney and Okada discloses:
determination module may determine that one component of the information asset (virtual machine) may be recovered but other components are not recoverable from the snapshot)).

Claims 8-10 and 12-14
Claims 8-10 and 12-14 describe limitations for computer instructions which are similar to the limitations for the methods in claims 1-3 and 5-7, respectively, and are rejected under 35 U.S.C. § 103 for the same reasons as detailed above.

Claim 15
Regarding claim 15, Krinke discloses:
A data processing system, comprising: 
a processor (Krinke: Figure 1; Col. 5, Lines 58-67); and 
a memory coupled to the processor to store instructions (Krinke: Figure 1; Col. 5, Lines 46-57), 
which when executed by the processor, cause the processor to perform operations, the operations including: 
in response to a request to revert a virtual machine (VM) to a previously backed up consistent state, determining whether there are one or more existing consistent states on the VM (Krinke: Figure 3; Col. 7, Lines 35-36 (identify a request to back up an information asset) and 55-59 (information asset may be a virtual machine); Col. 9, Lines 35-46 (discovery module may discover, in response to the request, a plurality of snapshots taken at the cloud-based platform, where at least some of the plurality of snapshots store data underlying the information asset but do not provide a consistent image of the information asset)); 
in response to determining that there are one or more existing consistent states on the VM, initiating a consolidation or deletion of the one or more existing consistent states on the VM based on a selection to consolidate or to delete, respectively, the one or more existing consistent states (Krinke: Figure 3; Col. 10, Line 61 to Col. 11, Line 6 (Determination module determines snapshot subset provides data sufficient to produce consistent image of information asset.  This corresponds to the consolidation of consistent states in the claim.); Col. 15, Lines 15-17 (delete unneeded snapshots according to retention policies defined by the user)), 
determining whether the consolidation or deletion of the one or more existing consistent states was successful, and initiating a recovery operation to revert the VM to the previously backed up consistent state in response to determining that the consolidation or deletion of the one or more existing consistent states was successful (Krinke: Figure 3; Col. 10, Line 61 to Col. 11, Line 6 (Determination module determines snapshot subset provides data sufficient to produce consistent image of information asset by attempting to recover consistent image of information asset from snapshot subset); Col. 11, Line 63 to Col. 12, Line 6 (Determination module determines attempt to recover a consistent image of the information asset from the snapshot subset was successful and that, therefore, the snapshot subset provides data sufficient to produce a consistent image of the information asset.)).

Krinke teaches handling a request to “back up” an information asset (which may be a virtual machine) by attempting to recover a consistent image of the information asset (virtual 
Krinke teaches that the system described may represent portions of a cloud-computing or network-based environment providing various services that may be accessible through a web browser or other remote interface and that various functions described may be provided through a remote desktop environment  or any other cloud-based environment (Krinke: Col. 15, Lines 42-51).  Krinke further teaches that the backup management process may query the IaaS provider for snapshots of specific objects as defined by a user (Krinke: Col. 15, Lines 1-6).  However, Krinke does not explicitly teach prompting a user with selectable options as described in the claim.  
McInerney teaches a method for storing and restoring data which “includes displaying a current view, initiating a history view, the history view including two or more visual representations of corresponding earlier versions of the current view, identifying a selection of an item in a visual representation, receiving an input to delete the selected item, and deleting each instance of the selected item in the history view” (McInerney: Col. 1, Lines 45-53).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the 
Although McInerney teaches prompting the user for confirmation of deletion or addition of items, McInerney does not explicitly teach prompting the user with multiple selectable options as described in the claim.  Okada teaches a backup process which includes prompting the user with “ADD” and “DELETE” buttons to provide options for adding and deleting backup tapes (Okada: Figure 7; ¶ [0074]).  The prompt taught by Okada presents the choice of multiple actions which can be performed.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a prompt interface similar to that taught by Okada in conjunction with the virtual machine recovery techniques taught by Krinke in view of McInerney in order to provide flexibility for the user to select data objects (such as snapshot subsets) to be added or deleted during the recovery/backup process.  In addition, user prompts which present one or more selectable options to a user are commonly used with graphical user interfaces and would be known to one of ordinary skill in the art.
Further regarding claim 15, Krinke in view of McInerney and Okada discloses: 


Claims 16-17 and 19-21
Claims 16-17 and 19-21 describe limitations for a system which are similar to the limitations for the methods in claims 2-3 and 5-7, respectively, and are rejected under 35 U.S.C. § 103 for the same reasons as detailed above.

Claims 4, 11, and 18
Claims 4, 11, and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over Krinke (U.S. Patent No. 10,216,583) in view of McInerney et al. (U.S. Patent No. 8,745,523) in further view of Okada et al. (U.S. Patent Publication No. 2005/0149577) and Sedukhin et al. (U.S. Patent Publication No. 2009/0313620).

Claim 4
Regarding claim 4, Krinke in view of McInerney and Okada does not explicitly disclose, but Sedukhin teaches:
The method of claim 1, wherein determining whether the consolidation or deletion of the one or more existing consistent states was successful comprises receiving status information from a virtual machine monitor (VMM) indicating that the consolidation or deletion of the one or more existing consistent states was successfully or unsuccessfully performed on the VM virtual machine manager receives confirmation messages and communicates them to the application layer)). 

Krinke does not explicitly teach receiving status information from the virtual machine manager (hypervisor).  Sedukhin teaches use of a virtual machine manager (corresponding to a virtual machine monitor or hypervisor) in conjunction with removing or decommissioning/uninstalling/reverting virtual machines and receiving confirmation messages from the virtual machine manager regarding the deletion/reversion (Sedukhin: ¶ [0048]; ¶ [0050]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for a virtual machine manager (hypervisor) to send confirmation messages in conjunction with the virtual machine recovery techniques taught by Krinke in view of McInerney and Okada.  The use of confirmation messages are commonly used and allow applications requesting operations (such as the virtual machine recovery techniques taught by Krinke) to verify that the requested operations were successful and, if not, to take other appropriate actions.

Claim 11
Claim 11 describes limitations for computer instructions which are similar to the limitations for the method in claim 4, and is rejected under 35 U.S.C. § 103 for the same reasons as detailed above.


Claim 18
Claim 18 describes limitations for a system which are similar to the limitations for the method in claim 4, and is rejected under 35 U.S.C. § 103 for the same reasons as detailed above.

Response to Arguments
Applicant’s arguments submitted in the Remarks in conjunction with the Request for Continued Examination (RCE) filed on February 1, 2021, with respect to the rejection of the claims under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the teachings of Krinke in view of McInerney and Okada, as detailed above.  
Applicant argues that “McInerney does not teach or suggest what is specifically claimed, namely: prompting a user with selectable options including a first option to consolidate the one or more existing consistent states and a second option to delete the one or more existing consistent states.”  The arguments, while directed toward the rejection of independent claim 1, also apply to independent claims 8 and 15, as amended, since they contain similar limitations as claim 1.
The Examiner agrees that McInerney, while teaching the use of prompts to the user for confirmation purposes, does not explicitly teach using a prompt containing multiple options as described in the amended independent claims.  However, as detailed in the new grounds of rejection presented above, the combination of Krinke, McInerney, and Okada teaches the amended independent claims.  

The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In this case, the teachings of Krinke, McInerney, and Okada, when viewed in combination, would reasonably suggest to one of ordinary skill in the art the use of a prompt with multiple selectable options as described in the amended claims since the use of prompts requiring the selection of one or more options with graphical user interfaces is common in software applications.
Accordingly, claims 1-21 are rejected under 35 U.S.C. §103 as detailed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony J. Amoroso whose telephone number is 571-270-3665.  The examiner can normally be reached on Monday - Friday (8:30 am - 5:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY J AMOROSO/Primary Examiner, Art Unit 2113